 

 

a @ https://archive.eetasia.com/www.eetasia.com/ART_880070983 1_480100_NP_3cfdd34e.HTM

{]) Mobile site

(WadAsia

Other sites?*

Search

Kw «6

ft Home | Login | Registernow | Jun 23,2016

isi Advanced Search

La olla onc OI oi cdnn Forum {Blogs &)White Papers .°,Datasheets l=iWebinars |

EE Times-Asia = EDASIP

2
EDAIIP??GE5)

Synopsys rolls out DDR Explorer for memory sub-systems.
Posted: 12 Feb 2015 ?? 74m) Print Version 76 SHARE

Synopsys Inc. unveiled the DesignWare DDR Explorer
performance analysis tool, which enables designers to quickly optimise Synopsys' DesignWare Enhanced
Universal DDR Memory Controller (uMCTL2) for performance, power and cost.

Using DDR Explorer, designers can analyse their DDR memory sub-system and optimise their architecture
to increase efficiency by up to 20 per cent, while achieving 10 times faster turnaround time compared to
RIL analysis. With the graphical simulation and analysis provided by DDR Explorer, designers can quickly
select the right memory type for the lowest bill of material (BOM) cost and system power. DDR Explorer
supports all of the industry standard DRAM interfaces for mobile and enterprise applications, including
LPDDR2, LPDDR3, DDR2, DDR3 and DDR4.

DBR Explorer integrates a transaction-level architecture model of the DesignWare DDR Enhanced
Universal Memory Controller with a graphical simulation and analysis environment that enables designers
to define, run and analyse hundreds of scenarios to identify the best memory controller configuration. RTL-
based performance checking, while required for final validation, typically has longer tumaround times and
limits the practical number of design explorations during a project to fewer than 25. DDR Explorer enables
thorough performance and power sensitivity analysis for over 250 simulations in the same amount of time.

 

 

 

By identifying heavy traffic conditions and bottlenecks, designers can explore the DDR memory controller
parameter configurations and register settings to optimise the DDR memory performance. This results in
up to 20 per cent greater memory efficiency, lower power consumption and lower memory cost, without
sacrificing other memory performance requirements. The optimised configuration from DDR Explorer is
used for DDR memory controller RTL IP configuration and performance validation, speeding the
implementation and verification of the IP

 

Stay in touch with EE Times Asia

HEA

 

 

 

 

Top Ranked Articles

Kyocera, FotoNation to equip autonomous cars with
Al cameras

sharing

Lego-like electronic bricks redefines ‘playing with
blocks"

High-quality Articles

3
Whitepaper

 

1: processes

The debate about safety and security concerns in
high integrity software applications is a hot topic of
discussion in modern software management

Eliminating Bulk Capacitance

For many equipment, the size and weight of
electronic systems is a critical requirement. This is
particularly obvious in applications such as
aerospaceRie

Webinars

   

Visit Asia Webinars to learn about the latest in
technology and get practical design tips.

[ole] x

.
*

 
 

Case 6:21-cv-00139-ADA

votes: ? <5 Add to Favorites

Mixed-signal ASIC cuts BOM for space...

Article Comments - Synopsys rolls out DDR Explorer
for...

Username: = Visitor{To avoid code verification, simply
login or register with us. It is fast and free!)

Comments:??

|
*? You can enter [0] more charecters.
“Verify code:

[| FXF K

Document 1-17 Filed 02/09/21

CAD software reduces industrial equi...

Looking for other information? ?

Related Info

What is RTL?

SEARCH

RTL stands for Register Transfer Level. It is a high-level hardware description language (HDL) used for defining
digital circuits. The most popular RTL languages are VHDL and Verilog.

Read the latest news, trends and analysis

By Type By Department
News & Trends In Asia

New Products Tear Down
Technical Solutions Vital Signs
Application Notes Tech Watch

Job Openings

— Expert Blogs

¥ Technology Fenrir
Amplifiers/Converters Networks

Contrals/MCUs Optoelectronics/Displays

EDAIIP Power/Alternative Energy Get support
Embedded Processors/DSPs Site Map
FPGAs/PLDs RFi/Microwave

Interface Sensors/MEMS

Manufacturing/Packaging Test & Measurement

Memory/Storage

EE Times Global Network: EE Times india | Sms Wisi! | Bisti= weiss | EE TimesEurope | EE Times Japan |
EDN Global Network: EDNAsia | S@a¢22?H60H782? | Misia Feo? | EDN Japan | EDNUS
Other eMedia Asia Sites: Si/MESIEERHEIRG: | fenteetkel4; | Datasheets China | IIC China

#% ;
rd Copyright ? 2016 UBM Asia Ltd. all rights reserved.
UBM

Leam design techniques

Webinars
Videos on eeTV
Whitepapers

Share your viewpoint

Page 2 of 2

Stay in touch with us

E-mail Alerts
Facebook
Twitter

Partner with us

Submit News
Contribute Tech Content

EE Times US

Back to Top

 

 
